EX-10.57.08 PROMISSORY NOTE (Amended and Restated) $16,800,000.00 May 1, 2008 FOR VALUE RECEIVED, the undersigned limited liability companies and limited partnerships, having an address at 3131 Elliott Avenue, Suite 500, Seattle, Washington 98121 (collectively, the “Borrower”), hereby jointly and severally promise to pay to the order of CAPMARK BANK, a Utah industrial bank, having an address at 6955 Union Park Center, Suite 330, Midvale, Utah 84047, together with its successors and assigns or, if this Note has then been endorsed “to bearer,” to the bearer of this Note (collectively the “Lender”), at Lender’s said address or at such other place or to such other person as may be designated in writing to Borrower by Lender, the principal sum of Sixteen Million Eight Hundred Thousand and No/100 Dollars ($16,800,000.00) (the “Loan”), together with interest on the unpaid balance thereof at the rate hereinafter set forth.
